Citation Nr: 1542092	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 10 percent for residuals of right ankle injury.

3.  Entitlement to a rating greater than 10 percent for right (minor) acromioclavicular separation.

4.  Entitlement to an initial rating greater than 10 percent for tinnitus.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an increased (compensable) rating for shell fragment wound (SFW) scar of the right lower chest.

7.  Entitlement to service connection for generalized anxiety disorder and mood disorder.

8.  Entitlement to service connection for sciatica of bilateral lower extremities as secondary to lumbar spine condition.

9.  Whether new and material evidence to reopen a claim of service connection for scars from ringworm has been received.

10.  Whether new and material evidence to reopen a claim of service connection for intestinal problems due to parasites (also claimed as amebic dysentery) has been received. 

11.  Whether new and material evidence to reopen a claim of service connection for bilateral knee condition as secondary to a bilateral foot condition has been received.  

12.  Whether new and material evidence to reopen a claim of service connection for cervical spine disability as secondary to service-connected residuals of right acromioclavicular separation has been received.

13.  Entitlement to service connection for cervical spine disability as secondary to service-connected residuals of right acromioclavicular separation.

14.  Whether new and material evidence to reopen a claim of service connection for lumbar spine disability as secondary to service-connected residuals of right ankle injury has been received.

15.  Entitlement to service connection for lumbar spine disability as secondary to service-connected residuals of right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision by the St. Petersburg RO (hereinafter agency of original jurisdiction (AOJ)).  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012. 

Regarding characterization of the matters on appeal, the Board notes that, in a May 1971 rating decision, the AOJ, inter alia, denied service connection claims for amebic dysentery, ring worm and intestinal parasites.  In a March 2007 rating decision, the AOJ inter alia, denied applications to reopen service connection claims for scars for ring worms and intestinal parasites, and denied service connection claims for cervical spine disability, lumbar spine disability and bilateral knee disability.  Inasmuch as the Veteran did not appeal either  rating decision (or submit new and material evidence within one year of the decisions), the matters involving service connection for scars from ringworm, intestinal problems due to parasites (also claimed as amebic dysentery), cervical spine disability, lumbar spine disability and bilateral knee disability must be addressed as petitions to reopen claims for service connection because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petitions to reopen the claims for service connection for cervical and lumbar spine disabilities-the Board has characterized the appeal as encompassing the matters as set forth on the title page.

In July 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran waived initial AOJ consideration of evidence added to the record since the last adjudication of the claims in the August 2012 SOC.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes that Attorney David Huffman previously represented the Veteran.  In April 2015, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Disabled American Veterans represented the Veteran at his July 2015 Board hearing.  The Board recognizes the change in representation.

This appeal has been processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  The transcript of the July 2015 hearing is located in Virtual VA.

The Board's decision to dismiss the claims pertaining to tinnitus, SFW scar of the right chest, generalized anxiety disorder and mood disorder, scars due to ringworm, intestinal problems and bilateral knee disabilities, as well as its decision to reopen the Veteran's service connection claims for cervical and lumbar spine disabilities, is set forth below.  The remaining claims, to include the issues of service connection for cervical and lumbar spine disabilities on the merits, are addressed in the REMAND below and are being remanded to AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  During the July 13, 2015 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the claims for  an initial rating greater than 10 percent for tinnitus, an increased (compensable) rating for SFW scar of the right lower chest,  service connection for generalized anxiety disorder and mood disorder, and the applications to reopen service connection claims for scars from ringworm, intestinal problems due to parasites (also claimed as amebic dysentery) and a bilateral knee disability, each as secondary to a bilateral foot condition.  

2.  In a March 2007 rating decision, the AOJ denied service connection for cervical spine disability on the basis that a cervical spine disability was not shown to be related to service or proximately due to service-connected right shoulder disability; the Veteran did not file an NOD or new and material evidence within one year of the March 23, 2007 notice of the decision.

3.  Evidence associated with the claims file since the March 2007 denial of the claim for service connection for cervical spine disability includes the Veteran's testimony of right shoulder pain affecting his cervical spine motion which, when viewed against the entire evidentiary record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  In a March 2007 rating decision, the AOJ denied service connection for lumbar spine disability on the basis that a lumbar spine disability was not shown to be related to service or proximately due to service-connected right ankle disability; the Veteran did not file an NOD or new and material evidence within one year of the March 23, 2007 notice of the decision.
 
5.  Evidence associated with the claims file since the March 2007 denial of the claim for service connection for lumbar spine disability includes the Veteran's description of SFW wound to the back that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal with respect to the claim for  an initial rating greater than 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal with respect to the claim for an increased (compensable) rating for SFW scar of the right lower chest are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of appeal with respect to the claim for service connection for generalized anxiety disorder and mood disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of appeal with respect to the application to reopen a claim of service connection for scars from ringworm are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of appeal with respect to the application to reopen a claim of service connection for intestinal problems due to parasites (also claimed as amebic dysentery) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of appeal with respect to the application to reopen a claim of service connection for bilateral knee disability as secondary to a bilateral foot disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The March 2007 rating decision in which the AOJ denied service connection for cervical spine disability as secondary to residuals of right acromioclavicular separation is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).
 
8.  As pertinent evidence received since the March 2007 denial is new and material, the criteria for reopening the claim for service connection for cervical spine disability as secondary to residuals of right acromioclavicular separation are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The March 2007 rating decision in which the AOJ denied service connection for lumbar spine disability as secondary to residuals of right ankle injury is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).
 
10.  As pertinent evidence received since the March 2007 denial is new and material, the criteria for reopening the claim for service connection for lumbar spine disability as secondary to residuals of right ankle injury are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the July 13, 2015 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the claims for an initial rating greater than 10 percent for tinnitus,  a compensable rating for SFW scar of the right lower chest,  service connection for generalized anxiety disorder and mood disorder, and the applications to reopen service connection claims for scars from ringworm, intestinal problems due to parasites (also claimed as amebic dysentery) and a bilateral knee disability as secondary to a bilateral foot condition.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  The Veteran confirmed the withdrawal of these claims in a written statement received by the Board on July 29, 2015.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they must be dismissed.

II.  Applications to reopen

The Veteran seeks to establish his entitlement to service connection for cervical spine disability as secondary to service-connected residuals of right acromioclavicular separation.  He also seeks to establish his entitlement to service connection for lumbar spine disability as secondary to service-connected residuals of right ankle injury.

Pertinent to the current and previously filed claims, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active peacetime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In a March 2007 rating decision, the AOJ denied service connection for cervical spine disability on the basis that a cervical spine disability was not shown to be related to service or proximately due to service-connected right shoulder disability.  The AOJ also denied service connection for lumbar spine disability on the basis that a lumbar spine disability was not shown to be related to service or proximately due to service-connected right ankle disability.

By letter dated March 9, 2007, the Veteran's attorney was notified of the AOJ's decision and of his appellate rights.  By letter dated March 23, 2007, the Veteran was notified of the AOJ's decision and of his appellate rights.  However, neither the Veteran nor his attorney filed  an NOD, or submitted new and material evidence requiring readjudication of the claims, within one year from the date of notice of the decision.  See 38 C.F.R. § 3.156(b).  As such, the AOJ's March 2007 decision denying the service connection claims for cervical and lumbar spine disabilities is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his application to reopen these claims in August 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the AOJ's March 2007 decision, the pertinent evidence then of record consisted of service treatment records (STRs) which, inter alia, documented the Veteran's treatment for a fractured right ankle and right acromioclavicular separation.  A November 1968 STR noted the Veteran to demonstrate tenderness in the right shoulder region and stiffness of his neck during an episode of right scapula spasm.  Notably, the Veteran served in combat as an Infantry Unit Leader and was awarded the Purple Heart for an SFW to the right chest.

Additional evidence included the Veteran's report of cervical spine pain which he attributed to his service-connected residuals of right shoulder separation, and lumbar spine pain which he attributed to an altered gait caused by service-connected right ankle disability.  There was no medical nexus opinion supporting his allegations.

The pertinent evidence added to the claims file since March 2007 includes VA treatment records since June 2007.  These records include the Veteran's report of a shrapnel injury to the "back and both legs" while in Vietnam as well as his report of an initial right shoulder injury when he fell to the bottom of a foxhole during a combat situation.  See VA clinic record dated October 9, 2007; VA Agent Orange Protocol Examination dated December 12, 2007.  Additionally, at the July 2015 hearing, the Veteran testified that the severity of his right shoulder pain affected his cervical spine motion.

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for cervical and lumbar spine disabilities.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the March 2007 final denials.  With respect to the cervical spine, the Veteran's description of his right shoulder disability affecting his cervical spine tends to corroborate the in-service finding of cervical spine stiffness in the context of treatment for right shoulder spasm.  Paller v. Principi, 3 Vet. App. 535 (1992) (new evidence which corroborated prior evidence was "material" when involving a fact in dispute at the time of the prior final denial).  With respect to the lumbar spine, the Veteran reports a shrapnel injury to the back which, if accepted as true, provides a new service connection theory basis.  

Moreover, this evidence is "material" in that it goes to the question of whether the cervical spine disability is caused and/or aggravated by the service-connected residuals of right acromioclavicular fracture as well as the question of whether the Veteran's low back pain may be due to a shrapnel injury to the back in service.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claims and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims, when viewed in light of VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that the phrase "must raise a reasonable possibility of substantiating the claim," as it is used in 38 C.F.R. § 3.156(a), creates a standard that requires reopening "if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for cervical and lumbar spine disabilities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

The appeal as to the claim for  an initial rating greater than 10 percent for tinnitus is dismissed.

The appeal as to the claim for  an increased (compensable) rating for SFW scar of the right lower chest is dismissed.

The appeal as to the claim for  service connection for generalized anxiety disorder and mood disorder is dismissed.

The appeal as to the application to reopen a claim for  service connection for scars from ringworm is dismissed.

The appeal as to the application to reopen a claim for service connection for intestinal problems due to parasites (also claimed as amebic dysentery) is dismissed.

The appeal as to the application to reopen a claim for service connection for bilateral knee disability is dismissed.

As new and material evidence to reopen the claim for service connection for cervical spine disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for lumbar spine disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further AOJ action on the remaining claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Board also observes that a significant factor for evaluating the probative value of a medical opinion is whether such opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

With respect to the reopened service connection claim for cervical spine disability, a March 2010 VA examiner, inter alia, provided opinion that there was no objective evidence of a causal connection between the Veteran's current cervical strain and the service-connected right shoulder disability.  However, the examiner did not opine as to whether the cervical spine disability was aggravated by the service-connected right shoulder disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  As noted above, the Veteran's STRs noted an instance of neck stiffness during an exacerbation of right shoulder spasm.  The Veteran's reported history of injuring his right shoulder during combat also raises the potential theory that this incident caused injury to his neck (although the circumstances surrounding this injury are not clear).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

With respect to the reopened service connection claim for lumbar spine disability, the Veteran reports incurring a shrapnel injury to the "back and legs."  The Board finds that medical opinion is required to determine whether the Veteran manifests any residuals of the reported shrapnel injury, to include disability of the low back and/or bilateral sciatica.  Additionally, similar to the cervical spine claim above, the March 2010 VA examiner, inter alia, provided opinion that there was no objective evidence of a causal connection between the Veteran's current lumbar strain and the service-connected right ankle disability but did not opine as to whether the lumbar spine disability was aggravated by the service-connected right ankle disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

Thus, the Board finds that medical opinions - based on an accurate factual history and the Veteran's description of in-service events, and supported by clearly-stated rationale - would be helpful in resolving the service connection claims for cervical and lumbar spine disabilities as well as bilateral sciatica.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  See also Harris, Kowalski and Reonal, supra.

With respect to the disability rating claims for service-connected PTSD, right shoulder disability, right ankle disability and bilateral hearing loss, at the July 2015 hearing, the Veteran testified to a worsening of all of these disabilities since his March 2010 VA examinations.  He also reported recent evaluations in the VA clinic setting for his hearing loss, right ankle and right shoulder disabilities.  Considering the Veteran's testimony in conjunction with the time period since the 2010 examination, the Board finds that the evidence suggests the possible worsening of his disabilities warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well have adverse consequences on his claims-in particular, the reopened claim(s).  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo the requested  examinations, to ensure that all due process requirements are met, and that the record before the examiner(s) is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the claims file reflects that the Veteran has received VA care from the Gainesville VA Medical Center (VAMC) since June 2007.  Notably, in May 2011, the Veteran's then attorney of record stated that 205 pages of pertinent records from the Gainesville VAMC existed between the time period from May 2009 to February 2011.  This number of documents is much higher than the actual number of documents obtained by the AOJ.  The Board observes that VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ must associate with the claims file all available VA treatment records since June 2007 (even if some are duplicative of records already associated with the claims folder).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Specifically, the Veteran should be requested to submit, or authorize VA to obtain on his behalf, treatment records from his private primary care provider in Fort Lauderdale, Florida.  See VA treatment record dated October 2007.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following actions: 
 
1.  Obtain from the Gainesville VAMC all outstanding records of evaluation and/or treatment of the Veteran generated since June 2007 (even if some are duplicative of records already associated with the claims folder).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically, request that  the Veteran submit, or authorized VA to obtain on his behalf, treatment records from his private primary care provider in Fort Lauderdale, Florida.  See VA treatment record dated October 2007.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, , to address the etiology of the Veteran's cervical and lumbar spine disabilities as well as bilateral sciatica.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician is requested to elicit additional details from the Veteran regarding the circumstances surrounding his reported right shoulder injury while diving into a foxhole as well as his report of incurring a shrapnel injury to the "back and legs."  See, e.g., VA clinic record dated October 9, 2007; VA Agent Orange Protocol Examination dated December 12, 2007.  

The physician should next clearly identify all current disability(ies) of the cervical and lumbar spine as well as the claimed bilateral sciatica-to include those currently present, or present at any point pertinent to the current claim on appeal (even if presently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability), that the disability: 

(a) had its onset in service or is otherwise medically-related to service; or, if not, 

(b)  was caused, OR  is aggravated (worsened beyond the natural progression) by the Veteran's service-connected disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering each requested opinion, the physician must specifically consider and discuss the Veteran's description of combat and shrapnel injuries and whether those injuries are claimed to have resulted in the current cervical spine, lumbar spine and/or bilateral sciatica disabilities.  The examiner should also consider the November 1968 STR reflecting the Veteran's finding of neck stiffness in the context to treatment for right shoulder spasm.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination for evaluation of his PTSD by an appropriate mental health  professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify and completely describe the extent, frequency, and severity of all current psychiatric symptomatology, as well as provide  an assessment of the impact of such on the Veteran's occupational and social functioning.  

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided.

6.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA joints examination, by an appropriate medical professional, , for evaluation of his service-connected right shoulder and right ankle disabilities.. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right shoulder and right ankle (expressed in degrees). For each, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, considering the Veteran's medical history and assertions in light of the current examination findings, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss of the right shoulder and right ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also provide all additional findings pertinent to the right shoulder and right ankle as indicated in the examination protocols.

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

7.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA audiology evaluation by an appropriate professional. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-in  particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall w. West, 11 Vet. App. 268 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  

If the Veteran fails, without good cause, to report to the  examination scheduled in connection with the reopened claims for service connection for cervical and lumbar spine disabilities, in adjudicating those claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority.

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


